Title: Bernard Peyton to James Madison, 8 June 1830
From: Peyton, Bernard
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Richmond
                                
                                8 June 1830
                            
                        
                        
                        By your own Waggon you will receive six sacks salt one bundle Domesticks and two Barrels Whiskey delivered in
                            good order yours Respectfully
                        
                            
                                Bernard Peyton
                            By Walter L Mann
                        
                    6 Sacks Salt
                        2 Bbls Whiskey
                        1 bundle Domesticks
                        